Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 05/09/2022 for application 16/893116.
Claims 1-17 and 19-28 are currently pending and have been fully considered.
Claim 18 has been cancelled.
Claims 1-15 and 23-28 have been withdrawn from consideration for being directed toward nonelected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over STRAW et al. (U.S. 4695451).
Regarding claim 16, STRAW et al. teach in the abstract an aerosol antiperspirant composition that comprises a stable water-in-oil emulsion that comprises 25 to 50% a propellant, 0.5 to 5 wt% of a water-in-oil emulsifier (2-5 wt% water-in-oil emulsifier), 10-25% of a propellant-soluble emollient-stabilizer agent, and 55-75wt% of water (55 — 65 wt% water).
The propellant soluble emollient-stabilizer agent is taught in lines 40-60 of column 4 to include esters of alkanoic acids (25 % ester base oil).
STRAW et al. teach in lines 40-52 of column 5 that the aerosol produced is non- flammable.
STRAW et al. teach in lines 15-38 of column 7 that a homogenizer mixer is used to form the composition.  STRAW et al. teach that the emulsifier is mixed with the emollient-stabilizer agent to form a homogeneous liquid.  STRAW et al. teach that water is slowly added to the homogeneous liquid while mixed with the homogenizer mixer to form a substantially stable, water-in-oil emulsion.
STRAW et al. do not explicitly teach that the water is added at a rate of 0.1 vol% to 5 vol% per minute.
However, STRAW et al. teach that water is added slowly in the process to form the composition.
STRAW et al. teach in lines 24-29 of column 8 that the product is dispensed from a container through actuating a vapor tap valve with a stem orifice. The stem orifice is taught in lines 58-63 of column 6 to have a diameter from 0.25 mm to 0.76 mm.  STRAW et al. further states that a fair amount of latitude can be possible with the valving of the container.
0.76 mm is about 0.03 inches which translates to 0.015 inches for the radius.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 17, STRAW et al. teach that the aerosol produced is non- flammable.
Regarding claim 19, STRAW et al. teach in the abstract that the aerosol composition may comprise 25-50 wt% of propellant.
Regarding claims 20-21, STRAW et al. do not explicitly teach embodiments in which the aerosol composition comprises about 13% or 10-20% of propellant.
However, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over STRAW et al. (U.S. 4695451) as applied to claims 16-21 above, and further in view of SINGH (U.S. 8962707).
The above discussion of STRAW et al. is incorporated herein by reference.
STRAW et al. teach in lines 20-39 of column 3 that the propellant use may be fluoro propellants. STRAW et al. further teach that any non-toxic and non- reactive normally gaseous propellants may be used.
SINGH teach the use of 1,3,3,3, tetrafluoropropene as a blowing agent.
It would be obvious to one of ordinary skill in the art to use 1,3,3,3 tetrafluoropropene as the propellant in STRAW et al.
SINGH teaches in lines 5-14 of column 5 that the compound has low or no flammability and low to no toxicity.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant states that STRAW et al. teaches a stem diameter and that there may be a lot of latitude with the stem size but the current claims are directed toward a specific radius for the stem size that leads to the composition being nonflammable.
As applicant’s representative has noted, STRAW et al. teach that there is a lot of latitude with the stem size and STRAW et al. teach that the composition taught in STRAW et al. is non-flammable.
Applicant stated that STRAW et al. does not teach the rate that the water was added.  
STRAW et al. do not explicitly teach that the rate of water is added at a rate of 0.1 vol% to 5vol% per minute.
However, applicant has not shown with evidence that the specific rate of water added is critical to the formation of the composition.
Applicant argues that adding water slowly results in a complete, stable, nonflammable invert emulsion.
This is not persuasive as STRAW et al. teach adding water slowly and teach mixing to homogenize the composition.  STRAW et al. further teach that the composition is stable and nonflammable.  STRAW et al. teach a method that is substantially similar to the method that is taught in the current claims.
Applicant stated that STRAW et al. teach the addition of an additional element that could affect the properties of the emulsion.    
This is not persuasive as STRAW et al. explicitly teach the formation of an emulsion composition that is stable and non-flammable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZECHMAN Ill et al. (U.S. 6358893) teach an aerosol composition that comprises an admixture of at least one silicone-based fluid and at least one fluorine containing propellant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771